Exhibit 10.3

WILLIAM G. COLE

EXECUTIVE EMPLOYMENT AGREEMENT




AMENDMENT 1




Pursuant to Section 13(h) of the Executive Employment Agreement between William
G. Cole and RMG Networks Holding Corp. (the “Agreement”) and the Board of
Directors’ Resolutions dated  July 22, 2014, the Agreement is hereby amended,
effective August 1, 2014, as follows:




1.

Section 2 is amended in its entirety to read as follows:




“Term.  Unless otherwise terminated as provided herein, the term of employment
pursuant to this Agreement will commence on the Effective Date and end on March
31, 2015 (the “Term”).”




2.

Section 4. (a) is amended in its entirety to read as follows:




“(a)

Compensation.  The Company will pay Executive a salary (the “Base Salary”) of
$300,000 per annum in accordance with the general payroll practices of the
Company in effect from time to time. Executive’s compensation under this
Agreement will be subject to such withholding as may be required by law.”




3.

Section 4. (b) is amended to add to the end thereof the following:




“Notwithstanding the foregoing, Executive shall receive a minimum bonus for the
2014 fiscal year equal to $75,000, subject to the payment terms of this
Section.”




4.

Section 4. (f) is amended in its entirety to read as follows:




“(f)

Equity Incentive Plan.  On March 31, 2015, Executive shall be 100% vested in any
awards made under the SCG Financial Acquisition Corp. 2013 Equity Incentive
Plan, unless he is terminated for Cause or he resigns, becomes disabled or dies
prior to such date.”




5.

Section 6. (b) is amended in its entirety to read as follows:




“(b)

Without Cause.  Upon termination of Executive’s employment by the Company
without Cause at any time during the period of employment, the Company will be
obligated to pay and Executive will be entitled to receive: (i) all of the
amounts and benefits described in Section 6(a); (ii) any Bonus determined under,
and payable pursuant to, Section 4(b), pro rated for the period of the Company’s
fiscal year during which Executive was employed by the Company; (iii) subject to
Section 6(f), Executive’s then base salary (paid in accordance with the
Company’s ordinary payroll policies) during the period beginning on the date of
Executive’s termination of employment and ending on March 31, 2015; (iv) subject
to Section 6(f), the minimum Bonus provided under Section 4(b), less any Bonus
payable under (ii) above, paid in a lump sum as soon as possible under the terms
of this Agreement; and (v) subject to Section 6(f), any unvested equity awards
shall become fully vested as of the termination date (the “Severance Amount”).
 Further, Executive shall be entitled to reimbursement of all reasonable and
necessary out-of-pocket business and travel expenses incurred during the period
of employment by Executive in the performance of the duties and responsibilities
hereunder, subject to written policies and procedures for expense verification
and documentation that the Company or the Board may adopt from time to time.







 

RMG NETWORKS HOLDING CORP.

 

 

 

 

By:

/s/ Gregory Sachs

 

 

 

 

Title:

Executive Chairman

 

 

 

 

Date:

7-24-14

 

 

 

 

 

 

 

WILLIAM G. COLE

 

 

 

/s/ William G. Cole

 

 

 

 

Date:

7-24-14


